Citation Nr: 0311927	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Crohn's disease 
claimed as secondary to a service-connected pilonidal cyst.

2.  Entitlement to an initial compensable evaluation for 
residuals of a pilonidal cyst.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from several rating decisions rating decisions of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied service connection for Crohn's disease on 
a direct basis and as secondary to service-connected 
residuals of a pilonidal cyst, a compensable evaluation for 
residuals of a pilonidal cyst, and entitlement to TDIU 
benefits.


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran's Crohn's disease is not shown to be related 
to his active service, nor is it shown to be related to his 
service-connected residuals of a pilonidal cyst.

3.  The veteran suffers no adverse residuals resulting from 
the draining of a pilonidal cyst in service.

4.	The competent and probative evidence shows that the 
veteran's service-connected disability, in and of 
itself, is not of sufficient severity as to prevent him 
from engaging in some form of substantially gainful 
employment consistent with his education and 
occupational experience.




CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  Crohn's disease was not incurred in or aggravated by the 
veteran's active military service nor was it caused by 
service-connected residuals of a pilonidal cyst.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

3.  The schedular criteria for a compensable rating for 
residuals of a pilonidal cyst have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4. 4.118, Diagnostic 
Code 7803 (2002).

4.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerate 
above.  The discussions in the rating decisions, statements 
of the case, supplemental statements of the case, and 
February 2001 letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the February 2001 letter 
and January 2003 supplemental statement of the case, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes, moreover, that the veteran was 
afforded notice of the most recent regulations pertaining to 
skin disabilities.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records including relevant VA medical 
examination reports.  As the record shows that the veteran 
has been afforded pertinent VA medical examinations in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

In November and December 1967, the veteran was hospitalized 
when a cyst was removed from the lower spinal region.

On October 1969 medical examination report, the veteran's 
gastrointestinal system was found to be normal.  The examiner 
noted that the veteran's fistulectomy was healed.  On the 
corresponding report of medical history completed by the 
veteran, he did not report adverse gastrointestinal 
symptomatology.

In February 1998, the veteran underwent an incision and 
drainage of a perirectal abscess.  The postoperative 
diagnosis was a perirectal abscess.

In April 1998, chronic colitis with a rectal abscess was 
diagnosed.

A written statement from the veteran's mother dated in April 
1999 indicated that in December 1967, a "knot" was removed 
from the base of the veteran's spine.  She stated that he 
underwent the same sort of operation in 1972 and again in 
1998.

An April 1999 written statement from the veteran's wife 
reflected that the veteran had a "knot" removed from the 
base of his spine during service and that the surgery was 
repeated in 1972 and 1998.

An April 1999 written statement of the veteran indicated that 
a "knot" was removed from the base of his spine during 
basic training.  He stated that the same procedure was 
repeated in 1972 and 1998.

In May 1999, the veteran filed a claim of service connection 
for a pilonidal cyst/perirectal abscess; chronic ulcerative 
colitis claimed as secondary to the pilonidal cyst, and 
Crohn's disease claimed as secondary to the pilonidal cyst.  
By July 1999 rating decision, the RO denied service 
connection for the foregoing.

By March 2000 rating decision, the RO denied entitlement to 
TDIU benefits.

By July 2000 rating decision, the RO granted service 
connection for a pilonidal cyst/perirectal abscess, status 
post removal, evaluated as zero percent disabling.  The 
veteran subsequently expressed disagreement with the zero 
percent rating.

On March 2001 VA gastrointestinal examination, rectal 
examination revealed multiple small scars but no hemorrhoids, 
fistula, or other abnormalities.  The examiner diagnosed 
ulcerative colitis and Crohn's disease.  He noted that the 
veteran began to be treated for Crohn's disease in 1995 by a 
private physician when he began to suffer from frequent 
diarrhea with blood.  A colonoscopy conducted at that time 
revealed diffuse colitis.  In April 1998, the veteran 
developed a large perirectal abscess that required drainage.  
The examiner noted that, in the June 2000 opinion of the 
veteran's private physician, it was not shown that a 
pilonidal cyst could cause inflammatory bowel disease but 
that the veteran's in-service pilonidal cyst might have 
constituted his initial presenting symptoms.  In the VA 
examiner's view, the fact that the veteran did not suffer 
from bloody diarrhea in service and that he first exhibited 
symptoms of colitis and/or Crohn's disease until 1995 
indicated that he did not suffer from colitis or Crohn's 
disease is service and that his current gastrointestinal 
disability was not related to service or to his pilonidal 
cyst.

By August 2001 rating decision, the RO again denied service 
connection for Crohn's disease on a direct basis or as 
secondary to a pilonidal cyst.

On September 2002 VA examination, the examiner indicated that 
the prevailing medical opinion was that there was no evidence 
indicating that pilonidal cysts caused Crohn's disease or 
other inflammatory bowel disorders.  He also explained that 
pilonidal cysts did not affect the perirectal space.  As 
well, on review of the entire record, the examiner did not 
find evidence suggestive of inflammatory bowel disease prior 
to 1995.  Indeed, the examiner opined that the veteran's 
pilonidal cyst was separate and distinct from his Crohn's 
disease.  According to the examiner, the location of 
treatment for the pilonidal cyst, namely, the sacrococcygeal 
and perianal areas, were healed.  

Law and Regulations 

Burden of Proof

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Increased Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2002).

In cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).

TDIU 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 3 8 C.F.R. § 
4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, on field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994). Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work, without regard to 
advancing age.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  In evaluating whether the veteran's 
service- connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  The question in a TDIU case is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, and not whether the veteran is, 
in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Discussion

Crohn's disease

Service connection may only be granted when a current 
disability is shown to be related to service or to another 
disability that is service connected.  38 C.F.R. §§ 3.303, 
3.310; see also Gilpin, supra; Degmetich, supra.  

That the veteran suffers from Crohn's disease is not in 
dispute.  However, according to two pertinent VA medical 
examinations and opinions, the veteran's inflammatory bowel 
condition is unrelated to a pilonidal cyst that was drained 
during service.  Indeed, the prevailing medical opinion is 
that there is no relationship between pilonidal cysts and 
inflammatory bowel disease.  As such, service connection for 
Crohn's disease cannot be granted on a secondary basis.  
38 C.F.R. § 3.310.

The record reflects unequivocally, moreover, that Crohn's 
disease had its onset in approximately 1995, well after 
service.  Thus, service connection on a direct basis must be 
denied as well.  38 C.F.R. § 3.303.

The Board acknowledges that the veteran's private physician 
suggested that although pilonidal cysts did not cause 
inflammatory bowel disease, the veteran's in-service 
pilonidal cyst might have constituted initial presenting 
symptoms of Crohn's disease.  In view, however, of the more 
comprehensive VA medical opinions that indicated with 
certainty that the veteran's Crohn's disease began well after 
service and was unrelated to the veteran's service-connected 
residuals of a pilonidal cyst, the Board finds the latter 
opinions more credible.  The Board reminds the veteran that 
VA decision makers have discretion to accept or reject pieces 
of evidence, provided that sufficient reasons and bases are 
set forth explaining such actions.  Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to two comprehensive 
medical examinations and opinions, VA examiners opined that 
the veteran's Crohn's disease was unrelated to service or any 
service-connected disability.  There is no convincing medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.

Pilonidal cyst

The veteran's residuals of a pilonidal cyst are rated zero 
percent disabling under 7803 pertaining to superficial 
unstable scars.  38 C.F.R. § 4.118.  Diagnostic codes 
pertaining to the skin were amended effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  Karnas, 1 Vet. App. At 313.  The 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
VAOPGCPREC 3-2000 (2000).

Under the old version of Diagnostic Code 7803, a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration.  Under the new version of 
Diagnostic Code 7803, superficial, unstable scars are rated 
10 percent disabling.  A note appended to that code indicates 
that an unstable is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A second 
note states that a superficial scar is not associated with 
underlying soft tissue damage.  Pursuant to the foregoing, 
the veteran is not entitled to an increased rating under 
either version of this provision.  His perirectal area is 
completely healed and no adverse symptoms such as ulceration 
or instability were noted on examination.

The Board notes that other potentially applicable codes are 
7804 and 7805.  38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The former pertains to superficial 
and painful scars and the latter pertains to limitation of 
function of the affected part.  The Board need not discuss 
the criteria, either old or new, of the foregoing provisions.  
The record is silent with respect to painful scars, and the 
veteran does not allege that his scars are painful.  As such, 
Diagnostic Code 7804 is not for application.  In addition, 
the evidence does not suggest any limitation of function 
resulting from his perirectal scars.  Thus, Diagnostic Code 
7805 is not pertinent to the present discussion.  -

As evident from the foregoing, consideration has been given 
to the potential application of various provisions of 38 
C.F.R. Parts 3 and 4 (2002) whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of perirectal scars or other residuals of a pilonidal cyst 
not contemplated in the currently assigned zero percent 
rating permitted under the Schedule. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

TDIU 

The veteran's only service-connected disability is largely 
asymptomatic residuals of a pilonidal cyst currently 
evaluated as zero percent disabling.  

The Board observes that the veteran has a nonservice-
connected disability, namely Crohn's disease, that might 
hinder his ability to work.  However, the evidence is clear 
in demonstrating that his service-connected residuals of a 
pilonidal cyst are not the cause of any unemployability.  
Further, his service-connected disability does not fall 
within the percentage requirements of 38 C.F.R. § 4.16.  
Finally, this case does not present an exceptional or unusual 
disability picture.  The governing norm for exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record does not reflect frequent or prolonged 
hospitalizations due to residuals of a pilonidal cyst, nor 
does it reflect that perirectal scars caused marked 
interference with employment.  

In sum, TDIU benefits are denied as the veteran's service-
connected disability does not meet the statutory requirements 
mandated by 38 C.F.R. §§ 4.16, 4.17, 4.18.  Further, his 
service-connected residuals of a pilonidal cyst do not 
present a picture of a disability that is so unusual or 
extraordinary that it merits an extraschedular award.  38 
C.F.R. § 3.321(b)(1).




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

